DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: IDs filed on 10/28/21 and 12/14/21 to application filed on 09/21/2021 which has priority filed on 03/29/2019.
Claims 1-12 are pending in this application. Claims 1, 5 and 9 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/21 and 12/14/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a candidate generation unit configured to…  specify another line in a parallel relationship… and generate a candidate…”; “a candidate evaluation unit configured to… perform evaluation …”; and “a consistency evaluation unit configured to obtain a ranking order…” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the  35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification, paragraph [0066] indicating such units are software/program executed on a general computer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 5, 9, these claims recite “…the result of specification for each line…” (claim 1, line 7; claim 5, line 6; claim 9, line 7)  and “… based on the evaluation result” (claim 1, lines 11-12; claim 5, line 10 ; claim 9, line 11) renders the claims are vague and indefinite, since it is not clear “the result” and “the evaluation result” refers to what limitation in the claim.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claims 2, 6, 10, these claims recite “evaluating, for each of the plurality of documents, consistency of the hierarchical structure selected for the document with a hierarchical structure selected in another document, based on the ranking order of the marker that is present in the document” (claim 2, line 15; claim 6, lines 12-14; claim 10, line 14) renders the claims are vague and indefinite, since it is not clear “the ranking order of the marker” refers to what limitation in the claim.
Dependent claims 3-4, 7-8, 11-12 are rejected for fully incorporating the dependencies of their base.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stademann et al., US 2015/0026556.
	Regarding independent claim 5, Stadermann teaches a document analysis method comprising:
	specifying, for each line included in a document that is a target of structural analysis, another line in a parallel relationship with the line by extracting a marker indicating a hierarchy, and generating a candidate for a hierarchical structure of the document that is the target based on the result of specification for each line (Stadermann, abstract, [0057]-[0059]; analyzing each table document to specify and extract lines of text directly after each other in a column of each table document; and generating a candidate table structure based on the extraction); and
	performing evaluation on each candidate for the hierarchical structure if two or more candidates have been generated, and selecting one candidate for the hierarchical structure as the hierarchical structure of the document that is the target, based on the evaluation result (Stadermann, abstract; [0056]; selecting a highest scoring of candidate tables as final table document). 
 	Regarding claim 6, which is dependent on claim 5, Stadermann teaches wherein if the target of the structural analysis is a document set constituted by a plurality of documents, in the specifying, the candidate is generated for each document constituting the document set, in the performing, for each document constituting the document set, one candidate is selected as the hierarchical structure of the document (Stadermann, abstract, [0057]-[0059]; analyzing a table documents to specify and extracting table information from documents to generate candidate tables; and selecting highest scoring candidate table structure as a final table structure), and the document analysis method further includes obtaining a ranking order in the document set for the marker used to generate the hierarchical structure of each of the plurality of documents (Stadermann, [0067]; selecting a model to generate candidate table structure), and evaluating, for each of the plurality of documents, consistency of the hierarchical structure selected for the document with a hierarchical structure selected in another document, based on the ranking order of the marker that is present in the document (Stadermann, [0057]-[0059], [0067]; evaluating table structures for documents based on the models).
	Regarding claim 7, which is dependent on claim 5, Stadermann teaches wherein in the specifying, for each line, a symbol included in the line is extracted as a marker, and another line including a symbol that is the same as or similar to the extracted symbol is specified as the other line in a parallel relationship with the line (Stadermann, [0059]; line breaks or specific markers are used by table extraction system to extract text directly after each other in a column).
	Regarding claim 8, which is dependent on claim 5, Stadermann teaches wherein in the specifying, a plurality of lines are generated by setting a line break in the document that is the target in accordance with a pre-set rule, and for each generated line, another line in a parallel relationship with the line is specified by performing extraction of the marker (Stadermann, [0059]; line breaks or specific markers are used by table extraction system to extract text directly after each other in a column).
Claims 1-4 are for a document analysis apparatus comprising units configured to perform the method of claims 5-8 respectively and are rejected under same rationale.
Claim 9-12 are for a non-transitory computer-readable recording medium on which is recorded a program for performing the method of claims 5-8 respectively and are rejected under same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greenwood, US 2015/0186352 teaches representing and manipulating hierarchical data.
Winston, US 10621390 teaches generating candidate node for tree structure.
Yu et al., US 2019/0294663 teaches method for positioning table in PDF document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU V HUYNH/Primary Examiner, Art Unit 2177